 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeorge C. Foss Company and National Associationof Independent Unions. Case 20-CA-1687530 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 18 April 1983 Administrative Law Judge JayR. Pollack issued the attached decision. The Re-spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.The judge concluded that the Respondent violat-ed Section 8(a)(3) and (1) of the Act by discharg-ing employees William E. Merrow, Dan Brown,Doyle Graham, Richard Harris, Roger Stevens,John Francis Moore, Jurgen Ulbrich, Dale Young,John Doolittle, and Matthew Burnley. In so con-cluding, the judge found that the Respondent un-lawfully applied the union-security clause of its col-lective-bargaining agreement so as to require theseemployees to join International Brotherhood ofElectrical Workers, Local Union 340, AFL-CIO(Local 340) without affording them the full statuto-ry grace period guaranteed them by Section 8(a)(3)and Section 8(f)(2) of the Act. We adopt thejudge's conclusion, but we modify his rationale asset forth below.The pertinent facts are as follows. The Respond-ent executed a collective-bargaining agreementwith Local 340 on 12 February 1982, which cov-ered all the Respondent's electrical employees in-cluding the above-named individuals. Since the Re-spondent was engaged primarily in the buildingand construction industry, Section 8(f)(2) of theAct permitted the Respondent to enter into anagreement with a labor organization requiring, as acondition of employment, membership in the labororganization "after the seventh day following thebeginning of such employment or the effective dateof the agreement, whichever is later." The Re-spondent's agreement with Local 340 so provided. 1I Thus, the Respondent's collective-bargaining agreement with Local340 contained the following union-security clause:All employees covered by the terms of this agreement shall be re-quired to become and remain members of the union as a condition ofemployment from and after the eighth day following the date oftheir employment or the effective date of this agreement, whicheveris later.The Respondent discharged the 10 discriminateesabout 2:30 p.m. on 19 February 1982. At the hear-ing, the Respondent contended that the dischargeswere lawful because the 10 discriminatees had re-fused to comply with the union-security clause inthe Respondent's collective-bargaining agreementwith Local 340.As noted above, the language of Section 8(f)(2)expressly provides that union membership can berequired of employees "after the seventh day fol-lowing the beginning of such employment or theeffective date of the agreement, whichever islater." In construing the statutory grace periodunder Section 8(f)(2), the Board has held that em-ployees are entitled to a full 7-day grace period fol-lowing employment to become union members pur-suant to a union-security provision and that requir-ing employees to become union members on theseventh day following employment is unlawful. J.W. Bateson Co., 134 NLRB 1654, 1655 (1961). Simi-larly, the Board has held that a union hiring hallfee is not collectible until the eighth day followingemployment, Carpenters Local 2375 (AGC of Cali-fornia), 192 NLRB 314, 317 (1971), and that a col-lective-bargaining agreement clause requiring mem-bership "on the seventh day" following employ-ment or the effective date of the agreement clearlyfails to provide the full 7-day grace period requiredby the Act, Tri-W Construction Co., 139 NLRB1286, 1292 (1962).In the present case, the collective-bargainingagreement was executed 12 February 1982 and theemployees were discharged about 2:30 p.m. on 19February 1982, i.e., on the seventh day followingthe execution of the agreement. Therefore, apply-ing the above principles, it is clear the Respondent,prior to discharging these employees, had not af-forded them the full 7-day statutory grace periodto which they were entitled following the effectivedate of the Respondent's collective-bargainingagreement with the Union. Accordingly, we con-clude that the Respondent's discharge of these 10employees violated Section 8(a)(3) and (1) of theAct.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, George C.Foss Company, Sacramento, California, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.2 In view of our finding that the discriminatees were not afforded thefull 7-day statutory grace period, we find it unnecessary to pass on thejudge's conclusion that the union-security clause in the Respondent's col-lective-bargaining agreement extended the statutory grace period.270 NLRB No. 42232 GEORGE C. FOSS CO.DECISIONSTATEMENT OF THE CASEJAY R. POLLACK, Administrative Law Judge. I heardthis case in trial at Sacramento, California, on December7 and 13, 1982. National Association of IndependentUnions (the NAIU) filed an unfair labor practice chargeand an amended charge on January 29 and February 22,1982, respectively, against George C. Foss Company(Respondent). On April 30, 1982, the Regional Directorfor Region 20 of the National Labor Relations Boardissued a complaint and notice of hearing against Re-spondent. The complaint was amended on November 29and again at the trial on December 7, 1982. The com-plaint, as amended, alleges in substance that Respondentengaged in certain violations of Section 8(aXl) and (3) ofthe National Labor Relations Act, 29 U.S.C. § 151 etseq., herein called the Act.All partiestwere given full opportunity to appear, tointroduce relevant evidence, to examine and cross-exam-ine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel, the NAIU,sand Re-spondent. Based on the entire record and from my obser-vation of the demeanor of the witnesses, I make the fol-lowingFINDINGS OF FACT AND CONCLUSIONS1. JURISDICTIONAt all times material herein, Respondent, a Californiacorporation with an office and place of business in Sacra-mento, California, has been engaged as an electrical con-tractor in the building and construction industry. Duringits last fiscal year, Respondent purchased and received atits Sacramento facility goods and materials valued inexcess of $50,000 from firms which directly purchasedthose goods and materials from outside the State of Cali-fornia. Accordingly, it admits, and I find, Respondent tobe an employer engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDThe NAIU is now, and has been at all times materialherein, a labor organization with the meaning of Section2(5) of the Act.Prior to the hearing, National Electrical Contractors Association,Sacramento Valley Chapter (NECA) made a motion to intervene, whichmotion was denied by the Regional Director. At the hearing, NECA re-newed its motion to intervene. NECA sought intervention on the groundthat the legality of its collective-bargaining agreement with NAIU, towhich it claimed Reapondent was bound, would be litigated in this pro-ceeding. I ruled that I would allow intervention only if the legality ofNECA's contract or whether Respondent was bound by said contractbecame issuea in the case. However, neither the General Counsel nor Re-spondent litigated the case on any theory which placed the NECA-NAIU contract at issue. Thus, I did not permit NECA to inject addition-al issues into the case. NECA was invited to file an amicus curiae brief,but no brief was filed on its behalf.' The NAIU's brief was filed I day late but was considered as if timelyfired.International Brotherhood of Electrical Workers,Local Union 340, AFL-CIO, herein called Local 340 orthe IBEW, is now, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.II111. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and IssuesAs mentioned earlier, Respondent is an electrical con-tractor in the building and construction industry. Re-spondent has a history of bargaining with Local 340 aspart of the NECA multiemployer bargaining unit. Re-spondent was party to the 1978-1981 NECA-Local 340bargaining agreement, which expired May 31, 1981. OnJune 10, Local 340 commenced a strike against NECAand its employer-members, including Respondent. Re-spondent continued to operate during Local 340's strikeby employing replacement employees. On September 15,Local 340 sent a letter disclaiming interest in the NECAmultiemployer bargaining unit. Thereafter, on September25, Local 340 filed 17 representation petitions with theBoard seeking to represent employees of 17 employersformerly in the NECA bargaining unit in 17 separatesingle employer units. Respondent was one of the 17 em-ployers for whose employees Local 340 petitioned torepresent. On or about September 28, Local 340 agreedto permit its striking employees to return to work forRespondent. However, the Local 340 employees did notwork on the same jobsites as the employees whom Re-spondent had hired during the strike.On October 1, NECA signed a collective-bargainingagreement with the NAIU, which agreement purportedto cover the employees of the employers involved in theNECA-Local 340 negotiations, including Respondent.For some time thereafter, Respondent applied theNECA-NAIU collective-bargaining agreement to its re-placement employees. Respondent's IBEW employeesworked pursuant to the terms of the previously expiredIBEW bargaining agreement. On February 12, 1982, Re-spondent and Local 340 executed a collective-bargainingagreement covering all of Respondent's electrical em-ployees.Within this factual background, the General Counselcontends that Respondent discharged 10 of its employeeson February 19, 1982, because the employees were mem-bers of the NAIU.8Respondent denies the commissionof any unfair labor practices. In addition, Respondentcontends that the employees were discharged pursuant toa lawful union-security clause in its collective-bargainingagreement with Local 340. Finally, Respondent contendsthat William E. Merrow, alleged by the General Counselto be an employee, was a supervisor within the meaningof Section 2(11) of the Act and, therefore, that the dis-charge of Merrow cannot be violative of the Act.4' The 10 employees are William E. Merrow, Dan Brown, DoyleGraham, Richard Harrir, Roger Stevens, John Francis Moore, Jurgen Ul-brich, Dale Young, John Doolittle, and Matthew Burnley.' In the original complaint the General Counsel alleged that Merrowwas a supervisor and that Merrow's discharge violated Sec. s(aXI) as anContinued233 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Supervisory Status of William E. Merrow1. The factsMerrow was hired by Glen Sutton, Respondent's esti-mator, in late August or early September 1981 as thesenior working foreman at Respondent's State Capitolproject. On the State Capitol project, Merrow corrdinat-ed work with the representative of the general contrac-tor, Chappick Construction. Merrow's responsibility wasto read the blueprints, lay out the work, distribute thework, give assignments to the men, and order parts.Merrow did not have authority to hire or fire employees.In October, after Respondent added men to Merrow'screw, he received a 15-percent pay increase. John Fran-cis Moore, also designated foreman, received a similarpay differential. Sutton and Merrow approved over-time. Merrow did not discipline employees, although hedid tell employees that they were taking too much timeon their scheduled breaks.In assigning work to his crew, Merrow would firstmeet with Chappick's superintendent on the job. ThenMerrow would meet with his working foremen anddecide the job assignments for that day. While Merrowcould assign workers to various locations on the jobsitesaccording to Chappick's needs, he could not transfer em-ployees to other jobsites. On one occasion, Merrowasked that certain of the workmen not be sent to anotherjobsite to help Local 340 members familiarize themselveswith a particular job in progress. The workmen weresent to the jobsite notwithstanding Merrow's request tothe contary. Merrow did make a recommendation topromote an employee from apprentice to journeyman.The record does not reflect whether the recommenda-tion was followed. Moore and John Doolittle were pro-moted from journeymen to foremen after a recommenda-tion by Merrow. However, the record indicates thatSutton and Merrow fully discussed the subject. Therecord does not indicate whether the promotion wasbased on Merrow's recommendation or on an independ-ent judgment of Sutton. Employees were laid off on alast-in, first-out basis. The determination to lay off wasmade by Sutton after consulting with Merrow. Merrowon occasion allowed employees to leave work early.However, he called Respondent's office for permission todo so. On one occasion, an official of Chappick com-plained about one of Respondent's electricians. Merrowcalled Sutton and reported Chappick's complaint.Merrow recommended that the electrician be given an-other chance and Sutton agreed. About a week later,Chappick again complained about the employee andMerrow reported the complaint to Sutton. Sutton toldMerrow to lay off the employee and Merrow followedthose instructions.integral part of a pattern of conduct directed towards employees becauseof their membership in the NAIU. On November 29, 1982, the complaintwas amended to delete these allegations. At the opening of the trial, theGeneral Counsel again amended the complaint to allege that Merrow wasan employee and to include Merrow with the nine other alleged discri-minatees.6 There is no contention that Moore was a supervisor within the mean-ing of the Act.The above account of Merrow's job responsibilities isbased on Merrow's testimony. Sutton, Elwyn Simard,Respondent's president, and Carl (Bud) Beerman, fieldsuperintendent, all testified in this proceeding but nonewas questioned concerning Merrow's job responsibilitiesor duties.2. AnalysisSection 2(11) of the Act states:The term "supervisor" means any individual havingauthority, in the interest of the employer, to hire,transfer, suspend, lay off, recall, promote, discharge,assign, reward, or discipline other employees, or re-sponsibility to direct them, or to adjust their griev-ances, or effectively to recommend such action, if inconnection with the foregoing the exercise of suchauthority is not of a merely routine or clericalnature, but requires the use of independent judge-ment.The possession of any one of the authorities specifiedin Section 2(11) is sufficient to plaqe an employee in thesupervisory class. Ohio Power Co. v. NLRB, 176 F.2d385, 387 (6th Cir. 1949), cert. denied 338 U.S. 899 (1949);Fair Lady, Inc., 211 NLRB 189 (1974). On the otherhand, the legislative history of Section 2(11) indicatesthat Congress intentionally distinguished between "strawbosses, leadmen, set-up men, and other minor superviso-ry employees, on the one hand, and the supervisorvested with such genuine management prerogatives asthe right to hire, or fire, discipline, or make effective rec-ommendations with respect to such actions." Thus, a"leadman" or "straw boss" may give "minor orders todirectives or supervise the work of others, but he is notnecessarily a part of management and a 'supervisor'within the Act." Black Kettle, Ltd., 263 NLRB 380(1982); NLRB v. Doctor's Hospital, 489 F.2d 772, 776 (9thCir. 1973).In the instant case, it appears that Merrow was Re-spondent's choice as a skilled electrician to run the StateCapitol job. However, the running of the job appearsroutine in nature and not requiring independent judg-ment in view of the supervision and instructions receivedby Merrow from Sutton, the general contractor, and thejob blueprints. Iron Workers Local 28 (Virginia Contrac-tors), 219 NLRB 957 (1975); Electrical Workers IBEWLocal 915 (Borrell Bigby), 225 NLRB 317 (1976). WhileMerrow made work assignments, it appears that he wasacting as a conduit of orders from Sutton and Chappick'ssuperintendent and not that he exercised substantial inde-pendent judgment. General Thermo, Inc., 250 NLRB1260 (1980). Merrow's recommendations to Sutton re-garding personnel were in the nature of relaying infor-mation to Sutton from which the latter could make a de-termination rather than effective recommendations. Ca-blevision Systems Co., 251 NLRB 1319, 1323 (1980). Theultimate effects of Merrow's recommendations are notclear from the record. Sutton, the witness best able totestify as to Merrow's authority in general, and the effec-tiveness of his recommendations in particular, did nottestify regarding Merrow's alleged supervisory author-234 GEORGE C. FOSS CO.ity.6From the failure of Respondent to offer Sutton'stestimony regarding Merrow's authority, I draw the in-ference that Sutton's testimony would have been adverseor unfavorable to Respondent's case. See Martin LutherKing Nursing Center, 231 NLRB 15 fn. 1 (1977), and au-thorities cited therein. Thus, for all of the above reasons,I find that Merrow acted as a leadman or strawboss onRespondent's State Capitol jobsite but was not a supervi-sor within the meaning of Section 2(11).C. The Alleged Unfair Labor PracticesAs mentioned earlier, beginning approximately Sep-tember 28, 1981, Respondent's striking Local 340 mem-bers returned to work. On or about October 1, NECAand the NAIU signed a collective-bargaining agreementand, shortly thereafter, Respondent began applying theNECA agreement to its non-IBEW employees, includingthe employees at issue herein. The Local 340 employeeswere working under the terms and conditions of theNECA-Local 340 agreement, which had expired on May31. Although Respondent had crews of IBEW andNAIU employees, none of its jobsites had a mixed crew.In the first week of October, Beerman visited Respond-ent's non-IBEW jobsites and informed those employeesof the NAIU agreement. The NECA-NAIU agreementcontained a union-security clause, which clause Beermanread to the employees. The 10 employees at issue in thiscase joined the NAIU during October 1981 sometimeafter Beerman notified them of the union-security clause.On February 12, 1982, Respondent signed a collective-bargaining agreement with Local 430. At the time of thesigning of this contract, Respondent had two NAIU jobs,the State Capitol project (with eight employees) and theGasafire Building (with two employees). Respondent em-ployed one other NAIU member, John Reichert, a mate-rial handler, who worked at Respondent's shop and de-livered materials to jobsites. On the date that it signedthe agreement with Local 340, Respondent employed 23IBEW member electricians. Respondent's collective-bar-gaining agreement with Local 340 contained a union-se-curity clause which provided in pertinent part:All employees covered by the terms of this agree-ment shall be required to become and remain mem-bers of the union as a condition of employmentfrom and after the eighth day following the date oftheir employment or the effective date of this agree-ment, whichever is later.All workmen who may be accepted into member-ship shall thereby paying [sic] regular monthlyunion fees uniformly paid by other members of thesame classification in the union in order to defraythe cost of the collective-bargaining agreement inaccordance with its rules. In the event that a work-man fails to tender the full and uniform admissionAs mentioned earlier, the General Counsel amended the complaint atthe outset of the hearing to put Merrow's status in issue. At that time, Ioverruled Respondent's objection to the amendment but instructed Re-spondent that I would permit it sufficient time to prepare to defend thatissue. The General Counsel put on his case on that date and Respondentput on its defense 6 days later. No motion for further time to prepare adefense was made.fees or to maintain his membership in accordancewith the provisions of this section, the union shallnotify the employer to discharge this individualworkman within 48 hours (Saturdays, Sundays, andholidays excluded) for failure to maintain continu-ous good standing in the union in accordance withits rules above referred to in this paragraph.Carl "Bud" Beerman, Respondent's field superintend-ent, testified that on the afternoon of February 16 he toldMatthew Burnley and John Doolittle, Respondent's onlyemployees on the Gasafire project, that a contract hadbeen signed with Local 340 and that the two employeeshad until Friday, February 19, "to go over to IBEW."Burnley said that he could not "go over to IBEW" be-cause he did not get along with Lee Frith, Local 340'sbusiness manager. Doolittle said that he "might go overto IBEW" but that he had had problems in the past withan IBEW local union in Los Angeles. Doolittle said hedid not think the IBEW would accept him. Beermansaid, "Well, the only one way to do it is to try." Doolit-tie answered that "[he] thought [he] had best stay where[he] was."Later on the afternoon of February 16, after the con-clusion of work, Beerman spoke to the eight employeeson the State Capitol project. According to Beerman, hetold the employees that a contract had been signed withLocal 340 and "according to the law and the way thecontract was written legally ... [the employees] wouldhave to join IBEW by the 19th." One of the employeessaid, "You mean if we don't join, Friday will be our lastday?" and Beerman answered, "Yes." Merrow asked ifhe had to quit the NAIU and Beerman answered that itwas up to Merrow. Merrow said that the employeescould not belong to two unions. Beerman answered thatat one time Respondent had an employee who belongedto two unions. Employee Dan Brown asked what wouldhappen to the employees if they joined the IBEW whenthe State Capitol project ended. Beerman answered thatif Respondent had work the employees would be kepton, otherwise the employees could return to Local 340'shiring hall. Brown said that if the employees went toLocal 340's hiring hall they would never get referred toany jobs. Beerman answered that was a matter betweenthe employees and the IBEW and that he had no controlover that. Beerman told the employees that they haddone a good job. There were several questions concern-ing Local 340 to which Beerman answered that he didnot know. According to Beerman, the conversationended with Merrow saying that the employees wouldtalk it over and let Beerman know.Beerman returned to Respondent's office and calledFrith. Beerman told Frith that there was a possibilitythat Ffith would be hearing from Respondent employeesfrom the State Capitol and Gasafire projects. Beermannext told John Reichert, material handler, that Respond-ent had signed a contract with Local 340 and that Rei-chart had until Friday "to go out to IBEW if he wantedto stay." Reichert, no longer employed by Respondent,testified that on February 16 Beerman asked if Reichert"would like to run down and get on the books over atIBEW." Reichert replied that he would. The following235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDday, Reichert went over to Local 340's offices andjoined Local 340 as a material handler. Reichert waited afew hours and then was given a dispatch to Respondentas a material handler. Reichert did not work alongsidethe alleged discriminatees but rather worked in the shop.There were no other employes present when Reichertwas asked by Beerman to join Local 340.All of the nine discrminatees who testified in this pro-ceeding denied receiving such information from Beer-man.7John Francis Moore, a foreman under Merrow onthe State Capitol jobsite, testified that on February 16Beerman told him that "it looked as if Foss was going tosign with Local 340, IBEW." Beerman said "he wasn'tsure whether or not or when they would, but ... that'sthe way it looked like it was coming down." Beermanasked Moore to keep it quite. On the morning of Febru-ary 18, Beerman told Moore that Respondent had beenadvised by its attorneys to sign with Local 340 and thatthe employees on the job would be terminated. Beermantold Moore that Merrow had been offered a managementposition so that Merrow could remain on the job and su-pervise the new crew. Beerman offered Moore the posi-tion if Merrow decided not to stay with the job.Merrow testified that the first conversation he hadwith Beerman regarding this subject was on the morningof February 18. According to Merrow, Beerman toldhim that Respondent's attorneys had advised the Compa-ny "to go back with the IBEW" and as a consequencethe employees were going to be terminated. Beermanasked Merrow not to tell the other employees yet. Beer-man told Merrow that Merrow could remain on the jobas a supervisor over the IBEW crew. Merrow answeredthat he (Merrow) had a job prospect in Alaska andwould give Beerman an answer that evening. Approxi-mately 6 o'clock that evening, Beerman called Merrowto ask about Merrow's decision. Merrow said that he didnot think that being an NAIU member and supervising acrew of Local 340's members would work out particular-ly since he was earning less than the Local 340 members.Beerman said that Merrow should not worry about thatbecause Merrow could get general foreman's pay and bepart of management. Merrow said that he "would passon the offer." The next morning Beerman made anotheroffer to Merrow to stay on as a supervisor with Mooreas estimator. Merrow turned down this offer as well.On the afternoon of Thursday, February 18, whenBeerman returned to the State Capitol jobsite, the em-ployees had been forewarned by Moore that Beermanhad something to say about their job status. Accordingto the employees, Beerman told the eight employees onthat job that Respondent's attorneys had advised theCompany to sign with Local 340 and that Respondentwas going to do so. Beerman said he was sorry to haveto let the employees go because they had done a goodjob but that the matter was not in his hands. All sevenemployees that testified concerning this conversation7 Alleged discriminatee Dale Young had moved from the State and didnot testify in this proceeding. The parties stipulated that Young was anemployee of Respondent on February 19 and was terminated along withthe other employees and for the same reasons.denied that there was any mention of their joining Local340.On Friday, February 19, Beerman returned to theState Capitol job in the morning and made another offerto have Merrow remain on the job as a supervisor andMoore remain as estimator. Merrow and Moore each re-jected the offer. That afternoon, Beerman returned to thejob and gave the eight employees their final paychecks.Beerman told the employees that he was sorry andhoped that there were no hard feelings. He told the em-ployees that Respondent's lawyers had advised the Com-pany to "go back to IBEW."Beerman visited the Gasafire project on February 18and spoke with the two employees on that job, MatthewBurnley and John Doolittle.8According to Burnley andDoolittle, Beerman told the two employees that he wassorry to have to let them go and that they had done finework, but that Respondent's attorneys had advised theCompany "that it [would] be better to go with IBEW"and therefore the employees had to be terminated. Doo-little asked if the employees would continue working onthe job if they joined Local 340. When Beerman did notanswer, Burnley answered that "it wouldn't do any goodbecause Lee Frith [Local 340's business manager] didn'tcare for [Burnley] and would not accept [Burnley]."Doolittle also volunteered that Local 340 gave them theoption of joining Local 340. The next day, Beerman re-turned to the jobsite and gave Burnley and Doolitle theirfinal checks.D. Respondent's DefenseAs mentioned earlier, Respondent contends that it law-fully discharged the instant 10 employees due to their re-fusal to comply with the union-security clause in Re-spondent's collective-bargaining agreement with Local340.9In January 1982, Respondent engaged Dennis R.Murphy to represent it for purposes of collective bar-gaining with Local 340. On or about January 25, 1982,Murphy and Local 340's negotiating committee reachedtentative agreement on a collective-bargaining agree-ment. However, the membership of Local 340 turneddown the proposed agreement during the ratificationprocess. Further negotiations resulted in an acceptedagreement which was signed by Elwyn Simard, Re-spondent's president, on Friday, February 12.Murphy testified that on February 12 he had a discus-sion with Frith concerning Respondent's NAIU employ-ees and that the employees had through Friday, Febru-ary 19, to join Local 340. Murphy told Frith to expectthe NAIU employees to come over and join Local 340and that Respondent did not want any disruption on its8 Although both Burnley and Doolittle were receiving foremen's pay,there is no contention that either was a supervisor within the meaning ofthe Act.a The General Counsel's complaint does not attack the legality of thecollective-bargaining agreement or the union-security clause. Rather, theGeneral Counsel simply contends that the employees were dischargedwithout being given an opportunity to comply with the union-securityclause.236 GEORGE C. FOSS CO.jobs or Murphy would not submit Respondent's signedagreement. Frith said that he understood.' 0On Tuesday, February 16, Murphy spoke with ToniPotter, Respondent's office manager, and told Potter thathe had spoken to Frith and that all Respondent had todo was to tell the NAIU employees to sign up withLocal 340 and that Local 340 was expecting the employ-ees. Murphy testified that in later discussions that weekwith Potter he was told that most of the employees didnot want to join Local 340. Murphy, in answer to aquestion from Potter, advised Potter that certain employ-ees could be retained as management if they did notwork with the tools of the trade and did not do any ofthe work covered by the agreement. Thus, Murphy ad-vised Potter that members of management were not re-quired to join Local 340 and that certain employeescould, in that manner, be retained without joining Local340. Murphy advised Potter that the employees hadthrough the end of the working day on Friday, February19, to join Local 340 and that if the employees did notjoin they had to be terminated and paid all the moneysthen due them. I IDuring the late afternoon of February 12, Simard,who was recuperating at home from surgery, called Re-spondent's offices and spoke by conference phone toPotter, Sutton, Beerman, and Jack Sheldon, an estimator.Simard advised these managers that Respondent hadsigned an agreement with Local 340.12 Simard told themanagers that Respondent "had to make an offer to thepresent employees, that they go out to the local unionand sign up and continue to be our employees."As mentioned earlier, Beerman testified that on Tues-day, February 16,'she spoke to the employees at boththe State Capitol and Gasafire jobsites. According toBeerman, he told the employees that Respondent hadsigned a contract with Local 340 and that the employeeswould have to join Local 340 by February 19. As men-tioned earlier, all nine employees denied having such ameeting with Beerman.According to Beerman, he had a conversation onWednesday with the owner of Chappick, the generalcontractor on the State Capitol job, who told Beermanthat he wanted to keep at least the foremen, Merrow andMoore, on the job even if it meant offering them moremoney. Beerman then made an offer of a managementposition to both Moore and Merrow but both men de-clined his offers. On Friday, February 19, Beerman made'O On or about January 25, Murphy spoke to Frith regarding Simard'sdesire to continue the NAIU employees on the two jobs then in progress.Murphy told Frith that Respondent did not want any problems on itsjobs and that the NAIU employees had a right to join Frith's union." The NAIU objected to testimony by counsel for Respondent on theground that such testimony by an attorney constitutes a breach of theCanons of Ethics. The Board has held that it is not its function or respon-sibility to pass on the ethical propriety of a decision by counsel to testifyin one of its proceedings. When, as here, the testimony is otherwiseproper and competent, it should be accepted in evidence. Operating Engi-neers Local 9 (Frontier Sand), 210 NLRB 129 fn. I (1974). Even consider-ing Murphy's dual role in this proceeding, I credit his testimony.Is The regular workday was over by the time Simard notified themanagers of the signing of the agreement with Local 340.I" Monday, February 15, was a holiday and Respondent's offices wereclosed on that date. However, Respondent's employees on the State Cap-itol project worked on the holiday.two visits to the jobsite. First, Beerman learned that theemployees had decided not to join Local 340. Secondly,Beerman returned to the jobsite and paid the employeestheir final paychecks. Beerman made two similar trips tothe Gasafire Building.E. Later Events Bearing on CredibilityOn June 22, Beerman met with Moore and Roger Ste-vens concerning Respondent's offer of reinstatement. Ac-cording to Beerman and Sheldon, during this conversa-tion, Beerman commented to Stevens and Moore that itwas too bad that the two employees had not acceptedRespondent's "offer to stay on with the IBEW" at thetime of the discharges. Both Stevens and Moore agreedthat they should have accepted Beerman's offer, but atthe time they were concerned about being kept on for aweek or so and then let go. This account of the conver-sation is based on the credited testimony of Beerman andSheldon, which Stevens and Moore did not effectivelydeny.On June 30, Merrow visited Respondent's office andspoke with Beerman. According to Potter and Beerman,Beerman said, "If you remember, at the time you werelaid off [February 19, 1982] I tried to get you guys tostay and told you we would work on trying to get youinto 340. We offered to keep you on." Merrow replied,"yeah, I remember, but we thought the new union[NAIU] was a better deal." The above account of thisconversation is based on the credited testimony of Potterand Beerman, which testimony Merrow did not effec-tively deny.In June, Doolittle called Beerman in response to Re-spondent's offer of reinstatement. Beerman credibly testi-fied that in the conversation Doolittle offered to testifyfavorably for Respondent if the Company secured mem-bership for him in the IBEW in the Los Angeles area.Beerman did not accept Doolittle's offer. Doolittle ad-mitted asking Beerman to help him get into the IBEWbut could not adequately explain how the subject wasraised. I credit Beerman's testimony regarding this con-versation.F. Credibility ResolutionsInitially I must determine whether Beerman told theemployees of the union-security clause in Respondent'sagreement with Local 340 and of their obligation to joinLocal 340. Beerman's testimony is contradicted by nineemployees. However, credibility is not determined bythe number of witnesses but rather by their trustworthi-ness.'4Former employee Reichert testified in harmonywith Beerman to the extent that he was given an oppor-tunity to join Local 340 and took advantage of that op-portunity. Further, Beerman's testimony is in harmonywith the instructions given Respondent's management byits attorney Murphy and its president Simard. Most im-portantly, employees Stevens, Moore, and Merrow ad-mitted in June 1982 that they had previously been givenan opportunty to join Local 340 and to keep their jobs.While I am cognizant of the fact that Beerman was pos-i' Testes ponderantur non numerantur.237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDturing for the upcoming trial when he reminded the em-ployees of the opportunity he had given them to joinLocal 340, 1 find the employees' responses most telling.The employees did not simply accede to Beerman's state-ments but rather gave convincing and logical reasons fortheir having chosen not to join Local 340 in February.Employee John Doolittle was effectively impeached byhis attempt in June to trade favorable testimony for Re-spondent's assistance in obtaining membership for Doolit-tie in a Los Angeles local of the IBEW. Finally, on oneother point where the employees' testimony was in con-flict with Sutton's testimony regarding their employmentinterviews, Alvin Richards, no longer employed by Re-spondent, testified contrary to the employees and consist-ent with Sutton's testimony. Accordingly, based on theirdemeanor on the stand, the logical probabilities, and thecorroboration by disinterested witnesses, I credit the tes-timony of Beerman and Sutton where their testimonyconflicts with that of the alleged discriminatees.G. Analysis and ConclusionsSection 8(aX3) of the Act provides in pertinent part:(a) It shall be an unfair labor practice for an em-ployer-(3) by discrimination in regard to hire or tenureof employment or any term or condition of employ-ment to encourage or discourage membership inany labor organization: Provided, That nothing inthis Act, or in any other statute of the UnitedStates, shall preclude an employer from making anagreement with a labor organization (not estab-lished, maintained, or assisted by any action definedin section 8(a) of this Act as an unfair labor prac-tice) to require as a condition of employment mem-bership therein on or after the thirtieth day follow-ing the beginning of such employment or the effec-tive date of such agreement, whichever is the later,(i) if such labor organization is the representative ofthe employees as provided in section 9(a), in the ap-propriate collective-bargaining unit covered by suchagreement when made, and (ii) unless following anelection held as provided in section 9(e) within oneyear preceding the effective date of such agreement,the Board shall have certified that at least a majori-ty of the employees eligible to vote in such electionhave voted to rescind the authority of such labororganization to make such an agreement: Providedfurther, That no employer shall justify any discrimi-nation against an employee for nonmembership in alabor organization (A) if he has reasonable groundsfor believing that such membership was not avail-able to the employees on the same terms and condi-tions generally applicable to other members, or (B)if he has reasonable grounds for believing thatmembership was denied or terminated for reasonsother than the failure of the employee to tender theperiodic dues and the initiation fees uniformly re-quired as a condition of acquiring or retaining mem-bership.Working in conjunction with Section 8(bX2), Section8(a)(3) outlaws a closed shop while allowing a unionshop with a 30-day grace period."s Section 8(b)(2) pro-vides that it shall be an unfair labor practice for a labororganization:(2) To cause or attempt to cause an employer todiscriminate against an employee in violation of sub-section (aX3) or to discriminate against an employeewith respect to whom membership in such organi-zation has been denied or terminated on someground other than his failure to tender the periodicdues and the initiation fees uniformly required as acondition of acquiring or retaining membership.In the building and construction industry, Section 8(f)06reduces from 30 days to 7 the minimum grace periodbefore which an employee may be required to join theunion.Thus, under the statutory scheme it is discriminatoryfor an employer to discharge an employee for nonmem-bership in a labor organization, but the discrimination isexcused if the conditions of the proviso to Section 8(aX3)are satisfied. The burden placed on an employer toexcuse such discrimination is less than that on a labor or-ganization.'7Conductron Corp., 183 NLRB 419, 427(1970). However, there can be no doubt that an employ-er must give an employee the statutory grace periodprior to discharging an employee for nonmembership ina union. Versatile Services, above.The Board has construed the language of the graceperiod in Section 8(a)3) to mean 30 calendar days notcounting the first day of employment or 31 days includ-ing the first day. Granite City Steel Co., 169 NLRB 1009,1011 (1968); States Packing Co., 137 NLRB 1420, 1422(1962). The Board has found unlawful an agreement orpractice that required an employee to state his intent tojoin before 30 days was worked. Argo Steel Co., 122" A closed shop is one where an employee must be a union memberas a condition of hire. A union shop is one where an employee mustbecome a union member in order to retain employment. However, underSec. 8(aX3) an employee may satisfy the union membership requirementsimply by paying initiation fees and dues; full membership is not required."Membership" as a condition of employment is whittled down to its ti-nancial core." NLRB v. General Mors Corp., 373 U.S. 734, 742 (1963).16 Sec. 8(f) provides:(f) It shall not be an unfair labor practice under subsections (a) and(b) of this section for an employer engaged primarily in the buildingand construction industry to make an agreement covering employeesengaged (or who, upon their employment, will be engaged) in thebuilding and construction industry with a labor organization ofwhich building and construction employees are members (not estab-lished, maintained, or assisted by any action defined in section 8(a) ofthis Act s an unfair labor practice) because ... (2) such agreementrequires as a condition of employment membership in such labor or-ganization after the seventh day following the beginning of such em-ployment or the effective date of the agreement, whichever is later..Provided, That nothing in this subsection shall set aside the finalproviso to section 8(aX3) of this Act.7 The law is well settled that before a union may seek an employee'sdischarge for failure to comply with union-security provisions it mustafford the employee a reasonable opportunity to comply with such provi-sions and also inform the delinquent employee of the amount owed, themethod used to compute such amount, and the manner in which the obli-gation may be satisfied. ersatile Services, 258 NLRB 810, 815 (1981);Teamsters Local 150 (Delta Lines), 242 NLRB 454 (1979).238 GEORGE C. FOSS CO.NLRB 1077, 1092 (1959); Philadelphia Sheraton Corp.,136 NLRB 888 (1962). The Board's reasoning is that theAct gives employees 30 days of employment before theycan be compelled to make a choice. Further, the Boardhas held unlawful a retroactive agreement which short-ens the statutory grace period even where the economicbenefits of the contract are retroactive. Associated Ma-chines, 114 NLRB 390 (1955), enfd. 329 F.2d 858 (6thCir. 1956); Teamsters Local 25 (Tech Weld), 220 NLRB76 (1975); Typographical Union 53 (Plain Dealer), 225NLRB 1281 (1976); Newspaper Guild Local 86 (PeoriaJournal), 248 NLRB 88 (1980). Although union-securityclauses need not necessarily be reduced to writing, if nowritten document exists to be judged on its face the par-ties must satisfy a stringent burden of proof in establish-ing the existence and precise terms of the agreement.Further, the parties must establish that the affected em-ployees had been fully and unequivocally notified of therequirement. Pacific Iron & Metal Co., 175 NLRB 604(1969).Applying the above principles of law to the instantcase, it appears that the employees were not given thestatutory grace period prior to having to join Local 340.Local 340 gave the employees no notice of their obliga-tion to tender dues and fees. Respondent notified the em-ployees on the afternoon of February 16 that they haduntil February 19 to join Local 340 in order to retaintheir jobs. The employees were clearly not given thestatutory minimum grace period of 7 days in which todecide whether to join Local 340 and retain their jobs.Apparently, Respondent calculated the 7-day graceperiod from the date of the execution of the contract onFebruary 12, 1982. However, even if the effective dateof the contract rather than the first day of notice applied,Respondent would still be in violation of the Act. Underthe terms of the collective-bargaining agreement's union-security clause, the employees would have had until Sat-urday, February 20, to join Local 340. If the contractualgrace period is greater than the statutory minimum, theemployees are entitled to the greater period of timebefore they can be required to join the Union. Cf. AlcoaConstruction Systems, 212 NLRB 452 (1974). Respond-ent's apparent determination that permitting the employ-ees more time would have been futile is speculation notpermitted by the Act.In sum, I find that Respondent unlawfully applied theunion-security provision so as to limit the less than 7days, the grace period before which the employees couldbe required to join Local 340. Accordingly, I find thatRespondent's discharge of the 10 employees for non-membership in Local 340 was discrimination in violationof Section 8(a)(3) and not excused by the proviso to Sec-tion 8(aX3) or Section 8(f).181' As mentioned earlier, the complaint alleged that the employeeswere discharged because of their membership in NAIU. However, incon-sequential or technical variances between the phraseology or character-ization of the violation charged and the violation found are not a validdefense where it is clear the respondent "understood the issue and wasafforded full opportunity to justify [itsl actions." NLRB v. MacKay Radiod Telegraph Co., 304 U.S. 333, 350 (1938); Soule Glass & Glazing Co v.NLRB, 652 F.2d 1055, 1074 (Ist Cir. 1981).CONCLUSIONS OF LAW1. Respondent George C. Foss Company is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. National Association of Independent Unions andInternational Brotherhood of Electrical Workers, LocalUnion 340, AFL-CIO are now, and have been at alltimes material herein, labor organizations within themeaning of Section 2(5) of the Act.3. By discharging William E. Merrow, Dan Brown,Doyle Graham, Richard Harris, Roger Stevens, JohnFrancis Moore, Jurgen Ulbrich, Dale Young, John Doo-little, and Matthew Burnley prior to the grace periodbefore which said employees could be required to joinLocal 340, Respondent has engaged in and is engaging inunfair labor practices within the meaing of Section8(aX3) and (1) of the Act.4. The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent violated Section 8(aX3)and (I) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. Respondentshall be ordered to offer immediate and full reinstate-ment, to the extent that it has not already done so, toWilliam E. Merrow, Dan Brown, Doyle Graham, Rich-ard Harris, Roger Stevens, John Francis Moore, JurgenUlbrich, Dale Young, John Doolittle, and MatthewBurnley to their former jobs or, if their jobs no longerexists, to substantially equivalent jobs, without prejudiceto their seniority and other rights and privileges previ-ously enjoyed. Additionally, Respondent shall be re-quired to make Merrow, Brown, Graham, Harris, Ste-vens, Moore, Ulbrich, Young, Doolittle, and Burnleywhole for any loss of earnings they may have sufferedby reason of their unlawful discharges on February 19,1982, with backpay to be computed on a quarterly basis,making deductions for interim earnings, and with interestto be paid on the amounts owing, to be computed in themanner prescribed in F. W Woolworth Co., 90 NLRB289 (1950), Florida Steel Corp., 231 NLRB 651 (1977),and Olympic Medical Corp., 250 NLRB 146 (1980). Seegenerally Isis Plumbing Co., 138 NLRB 716 (1962).On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended'9ORDERThe Respondent, George C. Foss Company, Sacra-mento, California, its officers, agents, successors, and as-signs, shall1. Cease and desist from"9 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.239 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Encouraging membership in International Brother-hood of Electrical Workers, Local Union 340, AFL-CIO, or any other labor organization, by discharging em-ployees under union-security provisions without afford-ing them the statutory period provided by Sections8(a)(3) and 8(f)(2) of the Act before such provisions areinvoked.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) To the extent it has not already done so, offer Wil-liam E. Merrow, Dan Brown, Doyle Graham, RichardHarris, Roger Stevens, John Francis Moore, Jurgen UI-brich, Dale Young, John Doolittle, and Matthew Burn-ley immediate and full reinstatement to their former posi-tions of employment or, if such jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or any other rights and privileges previ-ously enjoyed.(b) Make whole Merrow, Brown, Graham, Harris, Ste-vens, Moore, Ulbrich, Young, Doolittle, and Burnley forany loss of earnings they may have suffered by reason ofRespondent's discrimination against them in the mannerset forth in the section of this decision entitled "TheRemedy."(c) Expunge from its files any reference to the dis-charges of Merrow, Brown, Graham, Harris, Stevens,Moore, Ulbrich, Young, Doolittle, and Burnley andnotify them in writing that this has been done and thatevidence of their discharges shall not be used as a basisfor future personnel action against them.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its facilities in Sacramento, California,copies of the attached notice marked "Appendix."20Copies of the notice, on forms provided by the RegionalDirector for Region 20, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board has found that we violated theNational Labor Relations Act, as amended, and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT encourage membership in InternationalBrotherhood of Electrical Workers, Local Union 340,AFL-CIO, or any other labor organization, by discharg-ing employees under union-security provisions withoutaffording our employees the statutory period providedby Section 8(a)3) and Section 8(f)(2) of the Act beforesuch provisions are invoked.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.WE WILL, to the extent we have not already done so,offer William E. Merrow, Dan Brown, Doyle Graham,Richard Harris, Roger Stevens, John Francis Moore,Jurgen Ulbrich, Dale Young, John Doolittle, and Mat-thew Burnley immediate and full reinstatement to theirformer positions of employment or, if such jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights and privi-leges previously enjoyed.WE WILL make whole Merrow, Brown, Graham,Harris, Stevens, Moore, Ulbrich, Young, Doolittle, andBurnley for any loss of earnings they may have sufferedby reason of our discrimination against them, plus inter-est.WE WILL expunge from our files any reference to thedischarge of Merrow, Brown, Graham, Harris, Stevens,Moore, Ulbrich, Young, Doolittle, and Burnley andnotify them in writing that this has been done and thatevidence of their discharges shall not be used as a basisfor future personnel action against them.GEORGE C. FOSS COMPANY,0 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."240